DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 8/17/2022. Claims 1-4, 6-11, 13-16, and 18-20 are currently pending and claims 5, 12, and 17 were cancelled. The earliest effective filing date of the present application is 9/11/2018.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-4, 6-11, 13-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-4 and 6-7 are directed toward a process (method). Claims 8-11 and 13-14 are directed toward a non-transitory machine readable medium (machine). Claims 15, 16, and 18-20 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-4, 6-11, 13-16, and 18-20 are directed toward the judicial exception of an abstract idea. Independent claims 8 and 15 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method performed in a point-of-transaction (POT) server, said method comprising:
receiving from a client system of a user, a unique identity of said user and a unique code for a retail transaction performed by said user, wherein said unique code is generated by a retail system as part of performance of said retail transaction and provided to said client system;
retrieving from said retail system, based on said unique code, details of said retail transaction, wherein said retrieving is performed after said receiving of said unique code from said client system;
storing said details of said retail transaction associated with said unique identity of said user in a non-volatile storage; and
enabling said user to share control sharing of said details of said retail transaction stored in said non-volatile storage with only desired ones of a set of third parties, 
wherein said receiving, said retrieving, said storing and said enabling are performed upon execution of a set of instructions by a processor comprised in said POT server.
The Applicant's Specification titled "Consumer Controlled Sharing of Details of Retail Transactions" emphasizes the business need for data analysis, "According to another aspect of the present disclosure, the details of the retail transaction (retrieved by the server, noted above) include information about a set of items purchased as part of the retail transaction. As such, the user (e.g. consumer) is enabled to share the information about an item of the set of items with third parties." (Spec. [020]) and further emphasize the business problem for " It may thus be appreciated that the consumer generally has no say in the sharing of the information with third parties. Aspects of the present disclosure are directed to providing enhanced control to consumers in the sharing of details of their retail transactions." (Spec. [008]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 8, and 15 are directed to the abstract idea of sharing details of a retail transaction, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of sharing details of a retail transaction. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite retrieving details on a transaction, storing details on the transaction, and enabling control on sharing the details, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, and 18-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 (similarly claims 9 and 16) wherein said details includes information about a set of items purchased as part of said retail transaction, wherein said enabling enables said user to share the information about only one item of said set of items with said desired ones of said set of third parties; claim 3 (similarly claim 10) wherein said client system is a personal device of said user; claim 4 (similarly claims 11 and 18) wherein said enabling enables said user to tag said details with said unique identity such that said third parties associate said details with said user; claim 6 (similarly claims 13 and 19) wherein said details are stored in an encoded form in said non-volatile storage, said encoded form requiring a decode key for decoding, wherein said details are shared with said set of third parties in said encoded form, wherein said user provides said decode key to only said desired ones of said set of third parties for said decoding, wherein said decode key establishes the ownership of said user over said details; and claim 7 (similarly claims 14 and 20) wherein said non-volatile storage is provided as a part of a blockchain, wherein said storing stores the details of said retail transaction in a block of said blockchain, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8, and 15.


Regarding Step 2A [prong 2]
Claims 1-4, 6-11, 13-16, and 18-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 8 and 15) include the following additional elements which do not amount to a practical application:
Claim 1. A method performed in a point-of-transaction (POT) server, said method comprising:
receiving from a client system of a user, a unique identity of said user and a unique code for a retail transaction performed by said user, wherein said unique code is generated by a retail system as part of performance of said retail transaction and provided to said client system;
retrieving from said retail system, based on said unique code, details of said retail transaction, wherein said retrieving is performed after said receiving of said unique code from said client system;
storing said details of said retail transaction associated with said unique identity of said user in a non-volatile storage; and
enabling said user to share control sharing of said details of said retail transaction stored in said non-volatile storage with only desired ones of a set of third parties, 
wherein said receiving, said retrieving, said storing and said enabling are performed upon execution of a set of instructions by a processor comprised in said POT server.
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 15 also including non-transitory machine readable medium and personal device.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an retail system, client system, POT server, non-volatile storage, processor, non-transitory machine readable medium and personal device, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, " Non-volatile media includes, for example, optical disks, magnetic disks, or solid-state drives, such as storage memory 530. Volatile media includes dynamic memory, such as RAM 520." (Spec. [0102]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 8 and 15) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for retrieving details on a transaction, storing details on the transaction, and enabling control on sharing the details and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses transaction details for collection, analysis (enabled sharing), and sharing of the details with a third party on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, and 18-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8, and 15 respectively, for example, claim 2 (similarly claims 9 and 16) wherein said details includes information about a set of items purchased as part of said retail transaction, wherein said enabling enables said user to share the information about only one item of said set of items with said desired ones of said set of third parties; claim 3 (similarly claim 10) wherein said client system is a personal device of said user; claim 4 (similarly claims 11 and 18) wherein said enabling enables said user to tag said details with said unique identity such that said third parties associate said details with said user; claim 6 (similarly claims 13 and 19) wherein said details are stored in an encoded form in said non-volatile storage, said encoded form requiring a decode key for decoding, wherein said details are shared with said set of third parties in said encoded form, wherein said user provides said decode key to only said desired ones of said set of third parties for said decoding, wherein said decode key establishes the ownership of said user over said details; and claim 7 (similarly claims 14 and 20) wherein said non-volatile storage is provided as a part of a blockchain, wherein said storing stores the details of said retail transaction in a block of said blockchain, but these features only serve to further limit the abstract idea of independent claims 1, 8, and 15, furthermore, merely using/applying a given blockchain in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Although blockchain is being recited in the dependent claims, they are generally being used as a given tool used in the computer system, as claimed. The blockchain terms are merely applied on storing data for the data analysis as claimed. There is no indication in the disclosure of how any of the mentioned blockchain terms are actually cryptographically hashed; distributed across the ledger; or consensus algorithm protocol is implemented. The Applicant's reference to these blockchain terms are clearly lacking the inner-workings of the cryptography aspect of what constitutes creating a chain since there is no disclosure that provides how the blockchain is implemented from each subsequent iteration (block) utilizing the outputs from previous iterations, other than claiming them as buzzwords being performed in a computer system. It is unclear how the blockchain is being integrated in any specialized structure that serves any specialized technical purpose, other than just using them as a tool with no specific description of the blockchain itself or how it is being implemented in any specific way. Applicant's claim language clearly demonstrates that the blockchain terms are merely being used as a tool implemented by the computer environment.  The blockchain terms being referred to do nothing more than provide as a tool computational instructions to be implemented in a computer processing environment, without improving the computer or technology. The claims are not rooted in blockchain technology, and the claims do not solve a technical problem that only arises in blockchain technology. MPEP § 2106.05(a). Thus, merely using blockchain as additional tools and linking them to a computer processing environment are not sufficient to integrate the judicial exception into a practical application. 
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-4, 6-11, 13-16, and 18-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 8 and 15) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method performed in a point-of-transaction (POT) server, said method comprising:
receiving from a client system of a user, a unique identity of said user and a unique code for a retail transaction performed by said user, wherein said unique code is generated by a retail system as part of performance of said retail transaction and provided to said client system;
retrieving from said retail system, based on said unique code, details of said retail transaction, wherein said retrieving is performed after said receiving of said unique code from said client system;
storing said details of said retail transaction associated with said unique identity of said user in a non-volatile storage; and
enabling said user to share control sharing of said details of said retail transaction stored in said non-volatile storage with only desired ones of a set of third parties, 
wherein said receiving, said retrieving, said storing and said enabling are performed upon execution of a set of instructions by a processor comprised in said POT server.
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 15 also including non-transitory machine readable medium and personal device.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of retail system, client system, POT server, non-volatile storage, processor, non-transitory machine readable medium and personal device. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because retail system, client system, POT server, non-volatile storage, processor, non-transitory machine readable medium and personal device are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). ). Specifically, for POT server, client system, and personal device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network; for processors and retail system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for non-transitory machine readable medium and non-volatile storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for retail system, client system, POT server, non-volatile storage, processor, non-transitory machine readable medium and personal device, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, and 18-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 5, and 8 respectively, for example: claim 2 (similarly claims 9 and 16) wherein said details includes information about a set of items purchased as part of said retail transaction, wherein said enabling enables said user to share the information about only one item of said set of items with said desired ones of said set of third parties; claim 3 (similarly claim 10) wherein said client system is a personal device of said user; claim 4 (similarly claims 11 and 18) wherein said enabling enables said user to tag said details with said unique identity such that said third parties associate said details with said user; claim 6 (similarly claims 13 and 19) wherein said details are stored in an encoded form in said non-volatile storage, said encoded form requiring a decode key for decoding, wherein said details are shared with said set of third parties in said encoded form, wherein said user provides said decode key to only said desired ones of said set of third parties for said decoding, wherein said decode key establishes the ownership of said user over said details; and claim 7 (similarly claims 14 and 20) wherein said non-volatile storage is provided as a part of a blockchain, wherein said storing stores the details of said retail transaction in a block of said blockchain. Specifically, for block and blockchain see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for non-transitory machine readable medium and non-volatile storage see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for block and blockchain, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and blockchain as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8, and 15 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-4, 6-11, 13-16, and 18-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 8-11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatenable by 2014/0319206 to Chakra et al. (“Chakra”) in view of U.S. Pat. No. 10,419,219 to Wieker et al. (“Wieker”).

7.	With regards to claim 1 (Similarly claims 8 and 15), Chakra disclosed the limitations of,
receiving from a client system of a user, a unique identity of said user and a unique code for a retail transaction performed by said user, wherein said unique code is generated by a retail system as part of performance of said retail transaction and provided to said client system (See Fig. 6 and [0054] discussing user using the code to access the receipt information from the cloud system. See also [0005] discussing the generating of a unique code for each transaction and [0052] discussing the POS system generating the code and providing to user device.);
retrieving from said retail system, based on said unique code, details of said retail transaction (See Fig. 6, [0054] discussing user using the code to access the receipt information from the cloud system, and [0052] discussing the cloud system receiving the receipt data from the POS.), 
storing said details of said retail transaction associated with said unique identity of said user in a non-volatile storage (See [0052] discussing storing the receipt data in the cloud system and [0039] discussing the server having non-volatile media for storage. Examiner notes that [0017] equates the cloud system to a server.); and
enabling said user to control sharing of said details of said retail transaction stored in said non-volatile storage with only desired ones of a set of third parties (See [0053] discussing the costumer’s ability to tag one or more items for another user to access.)
wherein said receiving, said retrieving, said storing and said enabling are performed upon execution of a set of instructions by a processor comprised in said POT server (See [0035] discussing the server being multiple computer types e.g., multiprocessor system, [0045] discussing the server implementing instructions and software and [0078] discussing each step of the process is instructions implemented by a processor.).
Chakra is silent on the limitation of,
wherein said retrieving is performed after said receiving of said unique code from said client system;
However, Wieker teaches at [Col. 14, l. 36-40] that it would have been obvious to one of ordinary skill in the POS art to include wherein said retrieving is performed after said receiving of said unique code from said client system (See [Col. 14, l. 36-40] discussing after scanning the barcode the second entity request information from the first entity.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Chakra to include wherein said retrieving is performed after said receiving of said unique code from said client system, as disclosed by Wieker. One of ordinary skill in the art would have been motivated to make this modification in order to transfer data (Wieker [Col. 14, l. 36-40]).  

8.	With regards to claim 2 (Similarly claims 9 and 16), Chakra disclosed the limitations of,
wherein said details includes information about a set of items purchased as part of said retail transaction (See [0052] discussing the cloud system receiving the receipt data from the POS.), 
wherein said enabling enables said user to share the information about only one item of said set of items with said desired ones of said set of third parties (See [0053] discussing the costumer’s ability to tag one or more items for another user to access.).

9.	With regards to claim 3 (Similarly claim 10), Chakra disclosed the limitations of,
wherein said client system is a personal device of said user (See [0052] discussing user’s client device.).

10.	With regards to claim 4 (Similarly claims 11 and 18), Chakra disclosed the limitations of,
wherein said enabling enables said user to tag said details with said unique identity such that said third parties associate said details with said user (See [0053] discussing the costumer’s ability to tag one or more items for another user to access.).


11.	Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatenable by Chakra and Wieker in view of U.S. Pat. Pub. No. 2019/0066079 to Liu et al. (“Liu”).

12.	With regards to claim 6 (similarly claims 13 and 19), Chakra and Wieker are silent on the limitations of,
wherein said details are stored in an encoded form in said non- volatile storage, said encoded form requiring a decode key for decoding, wherein said details are shared with said third parties in said encoded form, 
wherein said user provides said decode key to said third parties for said decoding, wherein said decode key establishes the ownership of said user over said details.
However, Liu teaches at [0055] that it would have been obvious to one of ordinary skill in the data management art to include the ability to encode and decoding of data by different parties (See [0055] discussing the storage cloud as encrypted and accessible by the merchant and the customer. The examiner notes that with possessing of the access to the encrypted data comes the ability to share the data, for the device and system claims.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Chakra and Wieker to include the ability to encode and decoding of data, as disclosed by Liu. One of ordinary skill in the art would have been motivated to make this modification in order to secure the receipt information (Liu [0025]).  
		
13.	With regards to claim 7 (similarly claims 14 and 20), Chakra and Wieker are silent on the limitations of,
wherein said non-volatile storage is provided as a part of a blockchain, wherein said storing stores the details of said retail transaction in a block of said blockchain.
However, Liu teaches at [0048] that it would have been obvious to one of ordinary skill in the data management art to include the ability to partially store data in a blockchain (See e.g., [0048] discussing the storing of the receipt data in blocks of a blockchain ledger.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Chakra and Wieker to include the ability to partially store data in a blockchain, as disclosed by Liu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the data integrity on the app storage cloud for both security and authenticity (Liu [0057]).  
	
	

Response to Arguments
14.	Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
	First, Applicant argues that the claims are not directed to a mental process. Examiner notes that mental process was not the identified grouping; however, certain methods of organizing human activity was.
	Applicant argues the claims are a technical improvement to the technical problem of “data sharing.” Examiner disagrees. Applicant’s argument that the claims amount to be technical improvement under Step 2A Prong 2 of the MPEP analysis is not persuasive because an improvement (data sharing) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to consumer privacy, e.g., see [008] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 
	Applicant argues the claim limitations, “which actions together provides control 
to consumers in sharing of details of retail transactions with desired third parties.” Examiner disagrees. Applicant’s analysis is flawed as it includes the abstract idea within the evaluation of additional elements. See analysis above in Claim Rejections -35 USC §101. Examiner maintains §101 rejection.

15.	Applicant’s arguments, see Remarks, filed 8/17/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chakra and Wieker for claims 1-4, 8-11, 15, 16, and 18 and Chakra, Wieker, and Liu for claims 6, 7, 13, 14, 19, and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@upto.gov